Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the details cannot be seen due to the quality of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2D, 112, 114, 21A-21L, 11, 12. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13-18 are objected to because of the following informalities:  
In claim 13-18, “the antenna” lacks proper antecedent basis and should read “the leaky wave antenna”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “preferably” in claim 1 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “preferably” modifies “a metallic meandered slotted waveguide” and renders the limitation indefinite.
Claim 1 recites the limitation "the waveguide" in lines 2 and 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the waveguide” is referring to “A meandered waveguide” or “a metallic meandered slotted waveguide”.
Claim 2-12 recites the limitation "The waveguide".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the waveguide” is referring to “A meandered waveguide” or “a metallic meandered slotted waveguide”.
Claim 4 and 6-7 recites the limitation "and/or".  It is unclear if the limitation should be treated as an “and” or an “or” and is therefore indefinite.
The term “preferably” in claim 12 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “preferably” modifies “a first half” and “a second half” and renders the limitation indefinite.
The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” modifies “a first half” and “a second half” and renders the limitation indefinite.
Claims 17-18 recites the limitation "the second waveguide".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 18 recites the limitation "the azimuthal plane".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-20 inherit the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis (US Patent No. 7646268 B1) in view of Yokokawa et al. (US PGPUB 2019/0229418 A1), hereinafter known as Yokokawa.
Regarding claim 1, Tsironis teaches (Fig. 7-10) a meandered waveguide (Fig. 9), preferably a metallic meandered slotted waveguide (Fig. 9), the waveguide comprising: a male member (movable center conductor); and a corresponding female member (fixed center conductor) arranged to receive the male member (movable center conductor) therein; wherein the waveguide is arrangeable in a first configuration and a second configuration; wherein the male member (movable center conductor) is received in the female member (fixed center conductor) spaced apart therefrom in the first configuration and the second configuration (col. 5, lines 4-15); wherein the first configuration defines a first effective delay line (col. 5, lines 4-15); wherein the second configuration defines a second effective delay line (col. 5, lines 4-15); and wherein the first effective delay line is different from the second effective delay line (col. 5, lines 4-15) but does not specifically teach for a leaky wave antenna.
However, Yokokawa teaches (Fig. 1) a leaky wave antenna.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the meandered waveguide of Tsironis with Yokokawa to include “a leaky wave antenna,” as taught by Yokokawa, for the purpose of allowing for variable directivity without deteriorating reflection characteristics ([0012]).
Regarding claim 2, Tsironis further teaches (Fig. 7-10) wherein the first effective delay line is based, at least in part, on a first meander line length (col. 5, lines 4-15 and 52-58) and wherein the second effective delay line is based, at least in part, on a second meander line length, wherein the first meander line length is different from the second meander line length (col. 5, lines 4-15 and 52-58).
Regarding claim 3, Tsironis further teaches (Fig. 7-10) wherein the waveguide is arranged to move from the first configuration to the second configuration by a translation (col. 6, lines 36-45) of the male member (movable center conductor) relative to the female member (fixed center conductor).
Regarding claim 4, Tsironis further teaches (Fig. 7-10) wherein the translation is in a direction defined by a longitudinal axis of the male member (movable center conductor) and/or the female member (fixed center conductor).
Regarding claim 8, Tsironis further teaches (Fig. 7-10) wherein lateral spacings between the male member received in the female member in the first configuration and in the second configuration are constant  (col. 5, lines 4-15).
Regarding claim 9, Tsironis further teaches (Fig. 8) comprising a plurality N of male members (movable center conductors) and a plurality M of corresponding female members (fixed center conductors) arranged to receive the plurality N of male members (movable center conductors) therein, respectively.
Regarding claim 10, Tsironis further teaches (Fig. 8)  wherein the waveguide is arranged to move from the first configuration to the second configuration by simultaneous translation (col. 6, lines 36-39) of the plurality N of male members (movable center conductors) relative to the plurality M of female members (fixed center conductors).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Yokokawa as applied to claim 1 above, and in further view of Tsironis (US Patent No. 9112250 B1), hereinafter known as Tsironis 2.
Regarding claim 5, Tsironis does not specifically teach wherein the waveguide comprises a parasitic slab arrangeable between the male member and the female member, wherein the first effective delay line is based, at least in part, on a first dispersion provided by a first position of the parasitic slab between the male member and the female member and wherein the second effective delay line is based, at least in part, on a second dispersion provided by a second position of the parasitic slab between the male member and the female member.
However, Tsironis 2 teaches (Fig. 6-8 and 13-14) a waveguide comprises a parasitic slab (94) arrangeable between the male member and the female member, wherein the first effective delay line is based, at least in part, on a first dispersion provided by a first position of the parasitic slab (94) between the male member and the female member (col. 4, line 61 – col. 5, line 3) and wherein the second effective delay line is based, at least in part, on a second dispersion provided by a second position of the parasitic slab (94) between the male member and the female member (col. 4, line 61 – col. 5, line 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the waveguide of Tsironis with Tsironis 2 to include “a waveguide comprises a parasitic slab arrangeable between the male member and the female member, wherein the first effective delay line is based, at least in part, on a first dispersion provided by a first position of the parasitic slab between the male member and the female member and wherein the second effective delay line is based, at least in part, on a second dispersion provided by a second position of the parasitic slab between the male member and the female member,” as taught by Tsironis 2, for the purpose of easier manufacturing (see also col. 4, line 14-16).
Regarding claim 6, Tsironis does not specifically teach wherein the waveguide is arranged to move from the first configuration to the second configuration by a translation of the parasitic slab relative to the male member and/or the female member.
However, Tsironis 2 teaches (Fig. 6-8 and 13-14) a waveguide is arranged to move from the first configuration to the second configuration by a translation of the parasitic slab (94) relative to the male member and/or the female member
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the waveguide of Tsironis with Tsironis 2 to include “a waveguide is arranged to move from the first configuration to the second configuration by a translation of the parasitic slab relative to the male member and/or the female member,” as taught by Tsironis 2, for the purpose of easier manufacturing (see also col. 4, line 14-16).
Regarding claim 7, Tsironis does not specifically teach wherein the translation of the parasitic slab is in a direction transverse to a longitudinal axis of the male member and/or the female member.
However, Tsironis 2 teaches (Fig. 6-8 and 13-14) a translation of the parasitic slab (94) is in a direction transverse to a longitudinal axis of the male member and/or the female member.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the waveguide of Tsironis with Tsironis 2 to include “a translation of the parasitic slab is in a direction transverse to a longitudinal axis of the male member and/or the female member,” as taught by Tsironis 2, for the purpose of easier manufacturing (see also col. 4, line 14-16).

Claim 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Yokokawa as applied to claim 1 and 9 above, and in further view of McKinzie et al. (US PGPUB 2003/0016097 A1), hereinafter known as McKinzie.
Regarding claim 11, Tsironis does not specifically teach wherein the waveguide comprises a first part including one of the plurality N of male members and a second part including the remaining plurality N of male members, wherein the first part is moveable with respect to the second part.
However, McKinzie teaches (Fig. 3) wherein a waveguide comprises a first part including one of a plurality N of male members (222) and a second part including a remaining plurality N of male members (220), wherein the first part (222) is moveable with respect to the second part (220).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the meandered waveguide of Tsironis with McKinzie to include “a waveguide comprises a first part including one of a plurality N of male members and a second part including a remaining plurality N of male members, wherein the first part is moveable with respect to the second part,” as taught by McKinzie, for the purpose of lower cost and other benefits such as decreased insertion loss, reduced prime power consumption and stable beam pointing direction (see also [0035]).
Regarding claim 12, Tsironis does not specifically teach wherein the first part includes about a first half, preferably a first half, of the plurality N of male members and the second part includes about a second half, preferably a second half, of the plurality N of male members.
However, McKinzie teaches (Fig. 3) wherein the first part (222) includes about a first half (222), preferably a first half, of the plurality N of male members and the second part (220) includes about a second half (220), preferably a second half, of the plurality N of male members.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the meandered waveguide of Tsironis with McKinzie to include “a first part includes about a first half, preferably a first half, of the plurality N of male members and a second part includes about a second half, preferably a second half, of the plurality N of male members,” as taught by McKinzie, for the purpose of lower cost and other benefits such as decreased insertion loss, reduced prime power consumption and stable beam pointing direction (see also [0035]).
Regarding claim 13, Tsironis further teaches (Fig. 8-11) a first actuator (Fig. 11) arranged to move the first waveguide (Fig. 8) from the first configuration to the second configuration; thereby moving the first waveguide (Fig. 8) from the first configuration to the second configuration but does not specifically teach wherein the antenna is arranged to scan a beam having a predetermined frequency in an elevation plane by actuating the first actuator.
However, McKinzie teaches an antenna is arranged to scan a beam having a predetermined frequency in an elevation plane by actuating the first actuator ([0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the leaky wave antenna of Tsironis with McKinzie to include “an antenna is arranged to scan a beam having a predetermined frequency in an elevation plane by actuating the first actuator,” as taught by McKinzie, for the purpose of lower cost (see also [0056]).
Regarding claim 14, Tsironis does not specifically teach a second actuator arranged to move the second waveguide from the first configuration to the second configuration; wherein the antenna is arranged to scan the beam having the predetermined frequency in the elevation plane by actuating the second actuator, thereby moving the second waveguide from the first configuration to the second configuration.
However, McKinzie teaches a second actuator arranged to move the second waveguide from the first configuration to the second configuration ([0056] and [0058]); wherein the antenna is arranged to scan the beam having the predetermined frequency in the elevation plane by actuating the second actuator ([0056] and [0058]), thereby moving the second waveguide from the first configuration to the second configuration ([0056] and [0058]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the leaky wave antenna of Tsironis with McKinzie to include “a second actuator arranged to move the second waveguide from the first configuration to the second configuration; wherein the antenna is arranged to scan the beam having the predetermined frequency in the elevation plane by actuating the second actuator, thereby moving the second waveguide from the first configuration to the second configuration,” as taught by McKinzie, for the purpose of lower cost (see also [0056]).
Regarding claim 15, Tsironis does not specifically teach wherein the first actuator and the second actuator are actuated simultaneously.
However, Yokokawa teaches a first actuator and a second actuator are actuated simultaneously ([0091]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the leaky wave antenna of Tsironis with Yokokawa to include “a first actuator and a second actuator are actuated simultaneously,” as taught by Yokokawa, for the purpose of simplifying  the antenna and lower cost (see also [0095]).
Regarding claim 17, Tsironis does not specifically teach wherein the antenna comprises a first phase shifter associated with the first waveguide, 
wherein the first phase shifter is arranged to control, at least in part, a phase difference between the first waveguide and the second waveguide whereby the antenna is arranged to scan the beam having the predetermined frequency in an azimuthal plane.
However, McKinzie teaches antenna comprises a first phase shifter associated with the first waveguide ([0056] and [0058]), wherein the first phase shifter is arranged to control, at least in part, a phase difference between the first waveguide and the second waveguide whereby the antenna is arranged to scan the beam having the predetermined frequency in an azimuthal plane ([0056] and [0058]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the leaky wave antenna of Tsironis with McKinzie to include “antenna comprises a first phase shifter associated with the first waveguide, wherein the first phase shifter is arranged to control, at least in part, a phase difference between the first waveguide and the second waveguide whereby the antenna is arranged to scan the beam having the predetermined frequency in an azimuthal plane,” as taught by McKinzie, for the purpose of lower cost (see also [0056]).
Regarding claim 19, Tsironis does not specifically teach to scan a beam having a predetermined frequency in an elevation plane, the method comprising: actuating the first actuator, thereby moving the first waveguide from the first configuration to the second configuration.
However, McKinzie teaches scan a beam having a predetermined frequency in an elevation plane ([0056] and [0058]), the method comprising: actuating the first actuator, thereby moving the first waveguide from the first configuration to the second configuration ([0056] and [0058]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Tsironis with McKinzie to include “scan a beam having a predetermined frequency in an elevation plane, the method comprising: actuating the first actuator, thereby moving the first waveguide from the first configuration to the second configuration,” as taught by McKinzie, for the purpose of lower cost (see also [0056]).
Regarding claim 20, Tsironis does not specifically teach scan a beam having a predetermined frequency in an elevation plane and an azimuthal plane, the method comprising: actuating the first actuator, thereby moving the first waveguide from the first configuration to the second configuration; and adjusting the first phase shifter thereby controlling the phase difference between the first waveguide and the second waveguide.
However, McKinzie teaches scan a beam having a predetermined frequency in an elevation plane and an azimuthal plane ([0056] and [0058]), the method comprising: actuating the first actuator, thereby moving the first waveguide from the first configuration to the second configuration ([0056] and [0058]); and adjusting the first phase shifter thereby controlling the phase difference between the first waveguide and the second waveguide ([0056] and [0058])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Tsironis with McKinzie to include “scan a beam having a predetermined frequency in an elevation plane and an azimuthal plane, the method comprising: actuating the first actuator, thereby moving the first waveguide from the first configuration to the second configuration; and adjusting the first phase shifter thereby controlling the phase difference between the first waveguide and the second waveguide,” as taught by McKinzie, for the purpose of lower cost (see also [0056]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Yokokawa and McKinzie as applied to claim 13 above, and in further view of Simpson et al. (US Patent No. 5910754 A), hereinafter known as Simpson.
Regarding claim 16, Tsironis does not specifically teach wherein the first actuator comprises a micropusher.
However, Simpson teaches wherein a first actuator comprises a micropusher (col. 7, lines 28-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the leaky wave antenna of Tsironis with Simpson to include “a first actuator comprises a micropusher,” as taught by Simpson, for the purpose of improved precision (see also col. 6, lines 36-40).
Regarding claim 18, Tsironis does not specifically teach wherein the antenna comprises a second phase shifter associated with the second waveguide, wherein the second phase shifter is arranged to control, at least in part, a phase difference between the first waveguide and the second waveguide whereby the antenna is arranged to scan the beam having the predetermined frequency in the azimuthal plane.
However, McKinzie teaches antenna comprises a second phase shifter associated with the second waveguide ([0056] and [0058]), wherein the second phase shifter is arranged to control, at least in part, a phase difference between the first waveguide and the second waveguide whereby the antenna is arranged to scan the beam having the predetermined frequency in the azimuthal plane ([0056] and [0058]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the leaky wave antenna of Tsironis with McKinzie to include “antenna comprises a second phase shifter associated with the second waveguide, wherein the second phase shifter is arranged to control, at least in part, a phase difference between the first waveguide and the second waveguide whereby the antenna is arranged to scan the beam having the predetermined frequency in the azimuthal plane,” as taught by McKinzie, for the purpose of lower cost (see also [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845